          Case 1:20-cv-01509-AJN Document 10 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        6/11/2020


  Jay Winegard,

                            Plaintiff,
                                                                                 20-cv-1509 (AJN)
                  –v–
                                                                                      ORDER
  Crain Communications, Inc.,

                            Defendant.


ALISON J. NATHAN, District Judge:

       Because Defendant has not yet appeared in this action and Plaintiff has moved for

default, the Initial Pretrial Conference in this matter is hereby adjourned sine die. Moreover,

Plaintiff is directed to move for default in accordance with the Undersigned’s Individual

Practices in Civil Cases.



       SO ORDERED.

 Dated: June 10, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
